RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to claims 1-3, 7, and 10, filed on 25 July 2022, have been entered in the above-identified application.  Claims 1-13 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 25 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Numbers 10,689,796 and 10,689,807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

WITHDRAWN REJECTIONS
The objection to claim 2, made of record on page 6, paragraph 10 of the office action mailed 30 March 2022 has been withdrawn due to Applicant’s amendment in the response filed 25 July 2022.
The provisional double patenting rejections of claims 1-13 over U.S. Pat. Nos. 10,689,796 and 10,689,807, made of record on pages 4-5, paragraphs 8-9 of the office action mailed 30 March 2022 have been withdrawn in view of the terminal disclaimers noted above.
The pre-AIA  35 U.S.C. § 112, 2nd paragraph rejection of claims 1 and 2, made of record on page 6, paragraph 12 of the office action mailed of the office action mailed 30 March 2022 has been withdrawn due to Applicant’s amendment in the response filed 25 July 2022.
The pre-AIA  35 U.S.C. § 102 rejection of claims 1, 2, 7, 9, 10, 11, and 13 over Thompson (U.S. Pat. 3,546,330), made of record on page 7, paragraph 14 of the office action mailed 30 March 2022 has been withdrawn in part due to Applicant’s amendment in the response filed 25 July 2022.  In particular, claims 1 and 2 require a plurality of infinity coil elements, a feature not disclosed in Thompson.  Claims 10, 11, and 13 require three or more closed curves forming three or more adjacent coil loops, a feature not disclosed in Thompson.
The pre-AIA  35 U.S.C. § 102 rejection of claims 1, 2, 7, 9, 10, 11, and 13 over Bowker (U.S. Pat. 4,678,059), made of record on page 13, paragraph 17 of the office action mailed 30 March 2022 has been withdrawn in part due to Applicant’s amendment in the response filed 25 July 2022.  In particular, claims 1 and 2 require a plurality of infinity coil elements, a feature not disclosed in Bowker.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thompson (U.S. Pat. 3,546,330)
Regarding claim 7, Thompson discloses a woven tape for splicing with another tape as shown in FIGS. 3-6, reproduced below and described at col. 2, lines 50-64.  Thompson describes that individual loops or bundles of loops or strands are twisted and form closed loops.  The looped strands shown in FIG. 5 are bent at the second point of twist or intersection 28 to form the shape  as shown.  Intersection point 28 reads on the intersection region as claimed.  See discussion at col. 2, lines 50-64 of Thompson.  In this structure, the first and second loops are intersecting closed loops with open interior portions, and the first and second loops have axes which are separated from and parallel to each other.  The coil is formed from warp strands 14, see col. 2, lines 25-29 and FIGS. 3-6.  This reads on the coil formed from monofilament or twisted multifilaments as claimed.


    PNG
    media_image1.png
    388
    611
    media_image1.png
    Greyscale

Regarding claim 9, the lemniscate coil of Thompson is planar as shown in FIG. 5.

Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Halterbeck (U.S. Pat. 5,334,440).
Regarding claims 1, 3, and 4, Halterbeck discloses a wire-link for clothing or paper-making machines (see abstract) comprising a plurality of helical coil elements connected together by plug-in wires 5 formed in the passages of the loops.  See FIGS. 1-2 and description at col. 4, lines 41-56.  As shown in FIG. 2, each helical coil element has a first and second loop and corresponding first and second open interior portions.  The elements are interdigitated as shown in FIG. 1.  See col. 4, lines 41-56 describing the juxtaposed wire-coils.
Pintles 5 are positioned through the open interior portions, reading on collinear first loops and collinear second loops as claimed.  Items 2 are wire coils, see col. 4, lines 41-43, reading on the coil being formed from metal wire as claimed.  Halterbeck also teaches forming the helical elements of filaments or wires, see col. 1, lines 5-13.

    PNG
    media_image2.png
    564
    707
    media_image2.png
    Greyscale

Regarding claim 2, the first and second loops of the helical elements of Halterbeck form two closed curves as seen in FIGS. 1-2.
Regarding claim 6, the wire-coils 2 of Halterbeck are flat wires twisted into the desired shape, reading on being mechanically deformed.  See col. 5, lines 1-13.
Alternately, these limitations are directed to process limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the patented structure and the structure resulting from the claimed method because Halterbeck describes the structure of claim 3 as described above.

Claims 1-4, 6, 7, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Podger (U.S. Pat. 6,255,998).
Regarding claims 1, 2, 3, and 7, Podger describes a plurality of lemniscate antenna elements used alone or in combination, see col. 1, lines 3-5 and, e.g., FIG. 3.  Each lemniscate shaped element comprises two loops with an intersection region, and each loop surrounds an open interior portion of the element, see FIG. 3.

    PNG
    media_image3.png
    350
    678
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    815
    media_image4.png
    Greyscale

FIG. 14 of Podger shows a plurality of such loops being aligned such that each of the first loops are collinear and each of the second loops are collinear.  Although FIG. 14 demonstrates loops of decreasing size, Podger also teaches that equal-height lemniscate antenna elements may be used, see col. 16, lines 60-66 and col. 17, lines 45-48.  In such an embodiment, the axes of the first and second loops are parallel.  The Examiner considers Podger to teach this claimed feature with sufficient specificity as to anticipate the claims.
Podger teaches forming the lemniscate elements from metal wire, see col. 16, lines 33-42.
Regarding claim 4, the plurality of coil elements are continuous along the length of the coil axis as shown in FIG. 14.
Regarding claim 6, these limitations are directed to process limitations and do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the patented structure and the structure resulting from the claimed method because Podger describes the structure of claim 3 as described above.
Regarding claim 9, each lemniscate element of Podger is planar.  See abstract and col. 3, lines 33-35.

Claims 7, 9, 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowker (U.S. Pat. 4,678,059).
	Regarding claims 7 and 10, Bowker describes an aluminum rope material descending device formed into a shape 1 comprising three closed loops with three corresponding open interior portions, see FIGS. 3 and 11.  The loops have intersection regions between the loops as shown in the figures.  Axes of the coil loops are separated from and parallel to each other as shown, meeting this limitation.  The device 1 is formed from aluminum, reading on metal wire as claimed.  See col. 4, lines 44-49.

    PNG
    media_image5.png
    547
    515
    media_image5.png
    Greyscale


	Regarding claims 9 and 13, the coil loops of Bowker are planar as shown in the Figures.  See also claim 1 reciting that the rings are in substantially parallel planes.
Regarding claim 11, Bowker teaches manufacturing the coil loops by forging, see col. 4, lines 44-49, reading on being molded as claimed.



Claim Rejections - 35 USC § 103
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halterbeck (U.S. Pat. 5,334,440) in view of Billings (U.S. Pat. 7,691,238).
Regarding claim 5, Halterbeck is relied upon as described above to teach a material within the limitations of claim 3.  Halterbeck does not specify that the infinity coil element is coated.
Billings teaches a spiral fabric formed from helically wound spiral coils.  See FIG. 1A and description at col. 4, lines 32-46.  The spiral coils are interdigitated and interconnected by a series of parallel pins or pintles, see id.  The spiral coils may be formed of a polymer such as polyester, metal, or other suitable materials including monofilaments, see col. 5, lines 15-19.  The monofilaments or multifilament may be treated or coated as necessary to ensure that the coils retain the ability to maintain their shape, see col. 5, lines 25-31.
Halterbeck and Billings are analogous as each is directed to stitched fabrics connected with pintles.  It would have been obvious to one having ordinary skill in the art to provide a coating as taught in Billings to the coils described in Halterbeck to arrive at the claimed invention, as Billings teaches that coatings can be used to ensure that the coils retain the ability to maintain their shape, see col. 5, lines 25-31.

Claims 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowker (U.S. Pat. 4,678,059) in view of Maurice (U.S. Pub. 2011/0315480).
Regarding claims 8 and 12, Bowker is relied upon as described above.  However, Bowker does not specify that the coil is coated.
Maurice describes ascender/descender appliances for climbing and descending on a rope, see title and abstract.  Inner surfaces of the device may be coated with a suitable material such a gum or rubber to increase friction and prevent slippage of a rope through the device.  See p. 2, [0031].
Bowker and Maurice are analogous because they are each drawn to climbing equipment in which ropes are intended to pass through the equipment for a user to ascend or descend safely.  Thus they are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a coating to the coil elements of Bowker as taught in Maurice to arrive at the claimed invention, as this would allow increased friction to prevent slippage of a rope used for climbing.  This improves the safety for a user of the device.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 25 July 2022 regarding the pre-AIA  35 U.S.C. § 102 rejection of claims 1-4 and 6 of record over Halterbeck (U.S. Pat. 5,334,440) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 8 of the remarks that the elements which form the machine-direction connections progress diagonally between two cross-machine direction elements and do not include “an intersection region wherein the first loop intersects with the second loop” as recited in claim 1, or “a continuous strand of material formed into a continuous helical plurality of infinity coil elements, each of the plurality of infinity coil elements comprising at least a first and a second loop” as recited in claim 3.
The Examiner is not persuaded.  When the elements are viewed edge-on as in FIG. 2, the first and second loops intersect as shown.  The axes of the loops are parallel as shown in FIGS. 1-2.  Furthermore, Halterbeck demonstrates multiple continuous strands of material which are formed into the plurality of loops as shown in FIG. 1 above.
Accordingly, this pre-AIA  35 U.S.C. § 102 rejection is maintained.

Applicant’s arguments in the response filed 25 July 2022 regarding the pre-AIA  35 U.S.C. § 102 rejection of claims 1-4, 6, 7, and 9 of record over Podger (U.S. Pat. 6,255,998) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 8 of the remarks that the antenna elements shown in FIG. 14 are of decreasing size and thus the axes of the upper and lower loops are not parallel with each other.
The Examiner is not persuaded.  While FIG. 14 of Podger does show an embodiment in which the antenna loops are of decreasing size, Podger also teaches that equal-height lemniscate antenna elements may be used, see col. 16, lines 60-66 and col. 17, lines 45-48.  In such an embodiment, the axes of the first and second loops are parallel.  The Examiner considers Podger to teach this claimed feature with sufficient specificity as to anticipate the claims.
Accordingly, this pre-AIA  35 U.S.C. § 102 rejection is maintained.

Applicant’s arguments in the response filed 25 July 2022 regarding the pre-AIA  35 U.S.C. § 102 rejection of claims 1, 2, 7, 9, 10, 11, and 13 of record over Bowker (U.S. Pat. 4,678,059) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 8 of the remarks that the disclosed apparatus of Bowker is made of aluminum solid plate material which is different from a metal wire as claimed.
The Examiner is not persuaded.  The claims do not limit the gauge or thickness of the claimed monofilament, twisted multifilaments, or metal wire.  The Examiner’s opinion is that the aluminum metal used in Bowker is not distinct from a sufficiently thick aluminum wire.  
Accordingly, this pre-AIA  35 U.S.C. § 102 rejection is maintained.

Applicant’s arguments in the response filed 25 July 2022 regarding the pre-AIA  35 U.S.C. § 103 rejection of claims 8 and 12 of record over Bowker in view of Maurice (U.S. Pub. 2011/0315480) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference does not cure the alleged deficiencies of Bowker.  However, Bowker is not deficient as described above.  Accordingly, this pre-AIA  35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Walshon whose telephone number is (571)270-5592.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759